          Case 3:20-cv-00893-RS Document 23-3 Filed 05/26/20 Page 1 of 5




 1                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
 2

 3   MIYOKO’S KITCHEN,
 4          Plaintiff,                                       Case No. 3:20-cv-893-RS
     v.
 5
     KAREN ROSS, in her official capacity as                 DECLARATION OF JIM ALLSOPP
 6   Secretary of the California Department of Food          IN SUPPORT OF MOTION FOR
     and Agriculture, and STEPHEN BEAM, in his               PRELIMINARY INJUNCTION AND
 7   official capacity as Branch Chief of the Milk and       IN OPPOSITION TO
     Dairy Food Safety Branch,                               DEFENDANTS’ MOTION TO
 8                                                           DISMISS
            Defendants.
 9
10
     I, Jim Allsopp, declare as follows:
11
            1.       I am the Vice President of Branding and Creative for Miyoko’s Kitchen. I have been
12
     with Miyoko’s since 2018. In my role as Vice President of Branding and Creative for the company, I
13
     am here to help Miyoko Schinner authentically communicate and execute her vision for the
14
     brand/company. It is my responsibility to make sure all branding and creative output is true to who
15
     we are and what we stand for. This means directing both internal and external teams to ensure our
16
     actions, communications and our visuals authentically represent us. My role also includes developing
17
     and disseminating the packaging for all of Miyoko’s products—including its cultured vegan butter. In
18
     light of my role, I am making this declaration to describe in detail the effect that the California
19
     Department of Food and Agriculture’s actions have had on Miyoko’s ability to develop its creative
20
     strategies, accurate and clear packaging, and its market position.
21
            2.       Miyoko’s Creamery is a mission-based, certified B-Corporation. In my role as Vice
22
     President of Branding and Creative, I must be able to truthfully and authentically convey our
23
     mission, vision and difference. Miyoko’s Creamery is not just a faceless product. It was founded, and
24
     is led by Miyoko Schinner—an inspirational vegan chef and animal lover on a mission to create a
25
     more compassionate, just and sustainable food system. This passion and purpose is why I, and others
26
     at Miyoko’s proudly choose to work here. The letter from the California Department of Food and
27

28                                         DECLARATION – JIM ALLSOPP
                                              Case No. 3:20-cv-893-RS
                                                          1
         Case 3:20-cv-00893-RS Document 23-3 Filed 05/26/20 Page 2 of 5




 1
     Agriculture’s Milk and Dairy Food Safety Branch feels like a gag order. For me, it has created a sense
 2
     of uncertainty and unease. I feel we are being villainized and made an example of, just because of the
 3
     quality and popularity of our disruptive vegan dairy innovation and the compassionate beliefs of our
 4
     founder. As a brand strategist and creative, not being able to truly communicate what our company
 5
     and products truly stand for has huge implications.
 6
            3.      Both Miyoko’s employees and our consumers believe in “revolutionizing dairy with
 7
     plants.” We have hundreds of thousands of supporters who look to us and engage with us on a
 8
     regular basis. We all believe that we can change the world for the better, simply by making smarter
 9
     and more compassionate food choices. In short, consumer demand can change the world. But, in
10
     order to do so, consumers must be able to easily understand what we are all about, and maybe most
11
     importantly, understand how our products function and taste—and they must be able to understand
12
     all of this right there on the front of their packages. The prospect of not being allowed to convey what
13
     a product is through words like “cultured vegan butter,” “cultured vegan cheese,” “cultured vegan
14
     mozz,” and “plant-based dairy” is hugely concerning, and would leave consumers baffled as to our
15
     product’s taste and function. Likewise, not being able to convey our mission through phrases like
16
     ‘Milk plants. Hug cows”, “cruelty and animal free” and “revolutionizing dairy with plants” would
17
     damage our ability to differentiate ourselves or speak to consumers’ ethical preferences. In short, it
18
     would stifle our growth as a company and we would not be able achieve our mission, reach new
19
     consumers, or truthfully convey the taste and function of our products. Something like “cultured nut
20
     spread” would be meaningless to consumers, whereas they know exactly how to use “cultured vegan
21
     butter.” It looks like cheese and butter, it tastes like cheese butter, and you use it and consume it like
22
     cheese and butter. That’s because it is cheese and it is butter… Vegan Cheese and Vegan Butter,
23
     100% crafted from plants, just like it says on our packaging. There is no confusion or intent to
24
     confuse. The exact opposite is true. We just want a level playing field, and let the free market decide:
25
     “Do you want to consume animal-based dairy or plant-based products?”
26
            4.      I first saw the Milk and Dairy Food Safety Branch’s letter to Miyoko’s in early
27
     December 2019. In the months before that, my team and I had made the decision to revamp all
28                                      DECLARATION – JIM ALLSOPP
                                           Case No. 3:20-cv-893-RS
                                                       2
         Case 3:20-cv-00893-RS Document 23-3 Filed 05/26/20 Page 3 of 5




 1
     product packaging. We were developing new products that would go to market in the spring, and we
 2
     thought it was an ideal time to further showcase the company’s mission on product packages. We
 3
     wanted to show Miyoko as a real person—in small part because many consumers think we are a
 4
     Greek brand name but mainly because we felt it important to humanize our brand and show what
 5
     matters to our founder; compassion for all living beings. So, all product packages across all lines
 6
     included a picture of Miyoko hugging a cow that she had rescued from slaughter. The redesigned
 7
     packages used terminology like “butter,” “dairy,” and “cheese.” We call our products things like
 8
     “Cultured Vegan Butter” and “Cultured Vegan Cheese” while also proudly and boldly calling out
 9
     VEGAN multiple times on the packaging, and 100% crafted from plants, to leave no doubt that we
10
     are animal-free. After much consideration, we feel this is the easiest and clearest way to convey to
11
     consumers what our products are—what they look, smell, and taste like. And including images like
12
     Miyoko hugging her rescued cow along with our mission statement: “Revolutionizing Dairy with
13
     Plants” effectively communicates our mission and what our brand stands for.
14
            5.      So, when Miyoko’s received the Milk and Dairy Food Safety Branch’s letter, this was
15
     especially stressful timing. I immediately felt apprehensive and wondered what we would do with
16
     millions of dollars worth of new packaging. Would we have to dump it, sticker it, or would products
17
     be pulled from the shelf? This was a big deal for a growing startup. I was not sure how we should
18
     respond to the letter, or what actions I could take in my job going forward. I was also concerned that
19
     we might have to immediately change all of the new product packages across all product lines—which
20
     would be extremely detrimental to the company. Beyond that, I was at a loss of how to both
21
     impactfully best do my job yet also not draw further ire from the Milk and Dairy Food Safety
22
     Branch.
23
            6.      After the enforcement letter, we suddenly found ourselves in the position of not
24
     knowing where to go from there. It created uncertainty. Would the state make retailers pull all our
25
     products from shelves putting our business in jeopardy? We had no idea. We had been planning a
26
     large nationwide campaign, to tell the company’s story and promote our products to the mainstream,
27
     but all of a sudden we felt like this may bring even more negative attention and action from
28                                     DECLARATION – JIM ALLSOPP
                                          Case No. 3:20-cv-893-RS
                                                      3
         Case 3:20-cv-00893-RS Document 23-3 Filed 05/26/20 Page 4 of 5




 1
     authorities. I felt that the Branch’s enforcement letter compromised the power of my job and our
 2
     position as a company. I definitely have felt that the letter has chilled innovation in my department.
 3
     Now when we are developing new branding for our products, we have to fear what to call them, and
 4
     what words and imagery can and cannot be used on the product packaging because it might provoke
 5
     government agencies.
 6
            7.      I strongly suspect that the Branch targeted Miyoko’s at the behest of lobbyists for the
 7
     dairy industry. For years the National Milk Producers Federation has written letters to the Milk and
 8
     Dairy Food Safety Branch complaining about plant-based dairy products that, similar to Miyoko’s,
 9
     use terms like “vegan butter,” “plant butter,” or “plant-based cheese.” They have been asking the
10
     State of California to censor our products. This censorship would handicap our ability to clearly
11
     communicate what our products are to consumers—and thus compete in the marketplace. Frankly,
12
     coming from a State like California, this shocked me. I thought we were the state of innovation.
13
     Should Elon Musk not be able to call a Tesla a car because it is fueled by electric power rather than
14
     fossil fuel? Of course not. For the state to say that we can’t use terms like butter and cheese when
15
     also clearly labelled as vegan only serves to confuse consumers and stifle innovation and consumer
16
     acceptance. And to ban the use of imagery both on our packaging and website of people hugging
17
     cows at sanctuaries is a condemning admission that the State of California sees farm animals only as a
18
     food source.
19
            8.      My department has experienced a chilling effect thanks to the Branch’s enforcement
20
     letter. We now have to second guess every single word, idea, decision or change to our packages, or
21
     take any bold steps forward in our branding. I’ve even wondered whether we can still place our
22
     company’s mission statement: “Revolutionizing Dairy with Plants” on our product packages. I’m
23
     concerned that anything we do at this point might be “poking the bear” and spur further enforcement
24
     action from the Branch.
25
            9.      Further, after the Branch’s letter became public, we experienced some new and
26
     unexpected difficulties in finding co-packers. I got the clear sense that there was some nervousness
27
     on the part of some co-packers not wanting to be associated with us, as they feared the backlash of
28                                     DECLARATION – JIM ALLSOPP
                                          Case No. 3:20-cv-893-RS
                                                      4
Case 3:20-cv-00893-RS Document 23-3 Filed 05/26/20 Page 5 of 5
